RECEIVED IN
        __-^                      COURT OF CRIMINAL APPEALS
 KE-& \) LLAXS uXC-UTOfJ                 |MR 16 2015


 Some uskfLRE ^ooj^ The Lt^e THc itS^l/3£trcleo(
^prTx^Loas firJ flppE«L so Tftey cj/we: Tfre G*s£ To f/f£_
FoufUEE^rk Cv^toF typhis A*°y 7^7  oFHftbefr% Corpus To u)hrchTtfe\i /-fecL3S 75 b^ fe&v^ttj-$tJu>rh$
CocA^r/500/w/Oodly/iijA^I ReFo^eT^ obEy The £aie±
t>-F- HnbEvs 0>*f«* tffey /^^ a)o~7o s^Axr/o *^y *7**«
CouAT /3ar 73 The-Ci>vucroF Cfixm^al Af/>*M* oF ,e*«s
^l Shiou so** /W* A?dy fWcU t*S£cLxw |£S7S^
 F^ 77?£ y^^Tl *f ^Lcio LAirr^xw ^y Wy .
Pt*J


                P£SfiEQ-~FFuXXj Su~k/nx:rFk.Jl

                  DotJftlA U)«YJe l+efioO^/ 53#5 3
                  /W C^CorJfJ^iL U'                                   MANDATE


                   uJlje ifftmrtmttlj GTnurt of Appeals
                                NO. 14-14-0091 l-CR

Donald Wayne Herod, Appellant               Appealed from the 185th District Court
                                            of Harris County. (Tr. Ct. No. 476691).
                                            Opinion delivered Per Curiam.

The State of Texas, Appellee


TO THE 185TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on December 9, 2014, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

      This cause was heard on the transcript of the record of the court below. The
record indicates that the appeal should be DISMISSED. The Court orders the
appeal DISMISSED in accordance with its opinion.

        We further order appellant pay all costs expended in the appeal.

        We further order this decision certified below for observance.

      WHEREFORErWEX^OMMAND'YOUTo'^DserveThe order of our said
Court in this behalfand in all things have it duly recognized, obeyed, and executed.
      WITNESS, the Hon. Kern Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, March 6,
2015.


                                     CHRISTOPHER A. PRINE, CLERK


                                      {^Ia^j^^^
   t(*»
    %%>—~<                                   CHRIS DANIEL
                              Harris County District Clerk
                                                                                   Direct Dial Line:




DONALD WAYNE HEROD #1538539
MCCONNELL UNIT
3001 SOUTH EMILY DRIVE
BEEVILLE, TEXAS 78102

Memorandum response to correspondence received: 02/16/15

Re: Cause No(s) 0677275.

Dear Mr. Donald Wayne Herod,


^     Your motion/request for Application of Article 11.073 Writ of Haveas Corpus was
      filed with the District Clerk and on 01/23/2015 the Court:


      I I Took no action     13   Denied your Motion/Request       fj    Granted your motion/request

      I I Took action        O    Advised attorney of record       f_3   Other


X) Other: Please see attached documents.


CHRIS DANIEL, District Clerk




By:   BJB
      Clerk in the County Criminal Court at Law No. 2




                 P.O. Box 4651 • Houston, Texas 77210-4651 • (713)755-5749
  f               Oas£ a)0^0 677415                      Ojff'/M f°l ^h-
                                                                      y-
De^tC to Ato*'HeecO § ^ 7^£ ^ J^dLrcr^^sfercr^ '#i^



               LtiRsT oF Habeas Corpus                               ^a ot^
   r£> TH£ Ho^e>KA8U -Ju.d5e oFs»3ra CpufcTl



jl,o73 lozjzTgF///jbcvis Cc&pus Ttcp^rtd toould SHoc* The. Cou^T
Xti£ FbMjDOJJT^q0*


 fackTu iW^Tfle Ofirsjr^ tJfcUXtTocrcfiTeJl lAuscoe/ULCujJee.
CrurL ^TmT* A*ixcLe 6l7o/-//^a77)eflZooa^^oKot7^4rrow
6ny£^ we£c 0, /£% fa)o /fisTajrts eocc^e^ o* ffecFb^^dl fey
77* r*ftosp*aATro* Code §7aW.ooSl ft) G'«oWs,/9*^sr, 6J»£^
xs r^e fi*ouA»cis FozAtMsTFo*. ou)TAr; $£Tre* w^m^rSRa/vsii

 KpEKS>o^ cnr^ooi Rzfr^e Ik^ar^ l* mfi&jxTZjre^ssuffosz To
 j-ssue ft-sertAch uaa&>a)T TS coLUcT^BLood SfiopU ! (j.Hetejr&jTT
THE S€fi*chu)AMflrSTo*At*y Twccoto^y 7eT/>T£ musrsHowA£as4ajabu c^rou^ fat/w&sr
/9rod So^£ /Cr-ocU Ttsur^ THATu>ouLFkLL aMa^i o-rbe^ ReIxfF bLLqu>zoK by Lnuj

              fiEsp ccXFU LLu Safemx-Tl££?<0% fe£S£^TLy^CMC6£*T£sJ fteeUxULE; lx,
LifKEBV Dfclj)££ uMzz Fe^fiLTYoF Fer^ju&y mflTTHe Fb& 3c\
              xy\^CjD^^£iLu^xr
               3oO ISoucrh Emrl^ Q/^ro£.




       4 Htomio* rJ ^^
         C- OU/ZX~ OF CGX-mXt^fU- A-/op0«.*>Ty/ TexASjAvcL THE Ex^rh JZlcJLtca^
  D^FgJZcXCooLOX&F /+#•&£.£S. Cau/vTyy T^yC^S Re.FuS^ To
 3iP hy CJ-lapTELiL JI oF TftE Cod el oF CArm^nL fizo cecLu^bs
 uppobCr&rcT~j ft^cd THe l%3 O^XTTwcXcouaiX
JO hf\OE fFzLeA u^>cie4 /Lo! 3 coArToFtinbe/t^ (Lo&pus
 f\ Abu €-?&*] cohnT hnpp&JEd. To TliE &LQocd'fES,T~fts-TO 774/Z
Codfc oF CjfiX/raziOfiL F^Dc^du^fOL- AzXtcLE [$sol A*>£AfiJo^ cduajs SuTf\sXhA     &ESf>£ XTFolLty StLb/nxTTed


     PO cJX) AJAJElL CXeoXT




MAfLdt i^ %ofe